I concur with the majority to the extent that a genuine issue of material fact exists concerning the phrase "monies due" and its application to the contract as a whole. I make no comment as to the equitable application of the clause as it is not yet ripe for comment or review. I do not believe the parties have, to date, had the opportunity to present to the trial court all the necessary facts to address the concepts of equity.
HON. JOHN W. WISE.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Perry County, Ohio, is reversed and remanded for further proceedings in accordance with law and this opinion. Costs assessed to appellees.